PER CURIAM.
Michael Vassell appeals the Order on Motion for Contempt, the Order on Husband’s Request to Establish Support, and the Final Judgment of Dissolution of Marriage. We affirm the Order on Husband’s Request to Establish Support and the Final Judgment of Dissolution of Marriage in their entirety.
We find error in the Order on Motion for Contempt only to the extent the order is predicated upon Mr. Vassell’s failure to satisfy his obligations under the property settlement. See Kea v. Kea, 839 So.2d 903, 904 (Fla. 1st DCA 2003) (reversing because “contempt is not the proper remedy for property settlement disputes” and explaining that “contempt is proper only if the unpaid debt is for alimony or child support”). Accordingly, the Order on Motion for Contempt is vacated to the extent that it holds Mr. Vassell in contempt for failing to execute documents necessary to divide the proceeds of a lawsuit in which the parties here were plaintiffs and for *1255failing to pay the debt for past utility bills, but is affirmed otherwise.
BENTON, PADOVANO and BROWNING, JJ., concur.